RENDERED: OCTOBER 29, 2015
                                                         TO BE PUBLISHED

              ,i5uprrntr Gurf TArttfuritv
                             2014-SC-000422-WC


SHEILA WOOSLEY KINGERY                                              APPELLANT


                ON APPEAL FROM COURT OF APPEALS
V.                    NO. 2013-CA-000855-WC
           WORKERS' COMPENSATION BOARD NO. 89-WC-43931


SUMITOMO ELECTRIC WIRING; DR. JAMES
TODD DOUGLAS; HONORABLE JANE RICE
WILLIAMS, ADMINISTRATIVE LAW JUDGE;
AND WORKERS' COMPENSATION BOARD                                     APPELLEES


                OPINION OF THE COURT BY JUSTICE NOBLE

                                  AFFIRMING

      The Appellant, Sheila Woosley Kingery, was injured in 1989 as a result of

her employment with the Appellee, Sumitomo Electric Wiring, and was awarded

workers' compensation benefits, including lifetime medical benefits for

treatment of the injury. In 2012, Sumitomo challenged the continuing

compensability of her treatment, claiming both that currently prescribed drugs

were not reasonable and necessary treatments of Kingery's present complaints

and also that such complaints were not causally related to the 1989 work

injury. The Administrative Law Judge found that the treatment was

compensable. The Workers' Compensation Board affirmed, but the Court of

Appeals reversed. On appeal to this Court, we affirm the Court of Appeals.
                                  I. Background

       In the fall of 1989, Sheila Woosley Kingery developed a repetitive-use

injury during her employment with Sumitomo Electric Wiring. Kingery testified

that her job there required her to reach overhead to hang coils of wire on pegs.

She hung about three coils per minute. She testified that she had to strain to

loop the coils around the pegs because of her height (she is four feet, eight

inches tall). She had worked for Sumitomo for about one month when she

developed pain in her neck and upper back.

      After she filed a workers' compensation claim, ALJ Dwight T. Lovan

awarded benefits, including future medical benefits, for "a cervical and thoracic

spine strain or sprain superimposed upon pre-existing degenerative changes."

ALJ Lovan further found that the occupational impact of Kingery's injury was

minimal and that the effects of the injury did not prevent her from returning to

her work activities with Sumitomo, "with the possible exception of the one job

she did hanging subassemblies" as that activity had led to the work injury.

      Thereafter, Kingery returned to work for Sumitomo and was assigned to

a seated position inspecting wire connectors. But, she testified, because this

still involved "moving back and forth a lot" while her neck and back were

"messed up," she only did this for about two hours before she stopped working

for Sumitomo altogether. She testified that she subsequently had one other job

with another employer involving counting and packaging items into boxes,

which she quit after only a few months because she "couldn't do it either." She

has not worked since.



                                        2
       On February 15, 2012, Sumitomo filed this medical-fee dispute to

contest the reasonableness and necessity of the treatment being provided by

Kingery's treating physician, Dr. Todd Douglas, as well as the relatedness of

that treatment to the 1989 work injury. Specifically, Sumitomo contested the

compensability of Kingery's use of Lorcet, 1 Skelaxin, 2 Xanax, 3 and Celexa, 4

                                                                                    whic Dr. ouglasw prescibngatheimeofilngofthismedicaldispute.

But after this dispute was filed, Dr. Douglas stopped treating Kingery for the

alleged effects of her work injury (while continuing to provide treatment for her

other unrelated medical concerns). 5 The parties and the AL,J, however, agreed

to proceed with resolving the dispute as filed as if the medications at issue were

still being prescribed by Dr. Douglas. Sumitomo also agreed to assist Kingery

in finding a new physician to take over her treatment.

       In support of its medical dispute, Sumitomo filed the evaluation report of

Dr. David Randolph, 6 who evaluated Kingery at Sumitomo's request on



         Lorcet 10/650 is a combination medication containing the narcotic pain
reliever hydrocodone and the non-narcotic pain reliever acetaminophen.
      2 Skelaxin is the trade name for the generic drug metaxalone and is used to
treat muscle spasms.
      3Xanax is the trade name for the generic drug alprazolam, which is a
benzodiazepine commonly used to treat anxiety and panic disorders.
      4  Celexa is the trade name for the generic drug citalopram, which is an
antidepressant in a group of drugs called selective serotonin reuptake inhibitors
(SSRIs).
      5 Indeed, in his final visit note regarding the treatment at issue, Dr. Douglas
documented that he had "recommended that [Kingery] consider getting another
opinion from a specialist, as she may lose her Worker's Comp coverage soon," and that
such a specialist "[m]ay be able to help better with her pain."
      6 Dr. Randolph is board-certified in occupational medicine. At the time of his
deposition, he testified that he was also close to obtaining his PhD in epidemiology
and biostatistics.
                                           3
December 29, 2011. He also testified via deposition on August 27, 2012. Based

on the history Kingery provided, his review of the available medical records,

and his own physical examination of Kingery, Dr. Randolph concluded that her

current subjective complaints of pain are unrelated to the mild sprain or strain

injury caused by her work for Sumitomo in 1989 and that the drugs being

prescribed are not reasonable and necessary to treat those complaints,

whatever their cause.

      Aside from Dr. Randolph's report and deposition, the post-award medical

evidence in this case is quite sparse. The record contains two treatment notes

from Dr. Douglas, dated February 1 and February 29, 2012, which were her

final two visits with him related to the work injury. Dr. Randolph also reviewed

and summarized in his report more than 50 medical records documenting

Kingery's treatment with Dr. Douglas from 1999 through 2011. According to

those notes, Dr. Douglas's treatment had been directed, in relevant part,

toward Kingery's complaints of pain—in her low, middle, and upper back, and

neck—as well as stress, anxiety, and depression. This treatment exclusively

involved prescribing various narcotics and other drugs. No objective

abnormalities are noted.

      Kingery filed no medical evidence to rebut Dr. Randolph's opinions.

Instead, she testified about her original work injury, work history, medical

history, and current medical condition. As noted above, she testified that she

has been unable to work over the past two decades due to her medical

condition. She testified that pain in her neck and upper back has persisted and

worsened since her 1989 work injury and that it now involves everything from
                                        4
her low back, to her mid-back and ribs, and up to her neck. She confirmed

that she has never had surgery for her complaints and that surgery has never

been recommended. She testified that her low-back pain first began as a result

of a fall in 2011, and she disputed the accuracy of Dr. Douglas's treatment

notes prior to 2011 referencing low-back pain as her primary complaint. She

testified that the drugs prescribed by Dr. Douglas would dull the pain, but that

it never completely went away.

      Despite the absence of any medical evidence to the contrary, the ALA

disregarded Dr. Randolph's opinions and instead relied solely on Kingery's lay

testimony to find that her current complaints were related to the 1989 work

injury and that the drugs being prescribed for those complaints were

reasonable and necessary. Sumitomo filed a petition for reconsideration,

arguing that it was inappropriate for the ALA to disregard the only expert

medical evidence in the record—the report and testimony of Dr. Randolph—in

favor of Kingery's lay testimony. The ALA overruled the petition, and the Board

affirmed.

      Sumitomo appealed to the Court of Appeals, which reversed, holding that

Kingery had failed to produce medical evidence to sustain her burden of

proving that the treatment by Dr. Douglas was causally related to her 1989

work injury or a condition caused by it. More specifically, the Court of Appeals

concluded that, under the circumstances, the medical cause of Kingery's

complaints of pain would not be apparent to a lay person and, thus, that it was

impermissible for the ALA to disregard the medical evidence in favor of



                                        5
Kingery's lay testimony to find that her current condition and complaints of

pain were medically caused by the 1989 work injury.

      Kingery now appeals that decision as a matter of right. Additional facts

will be developed as necessary in the discussion below.

                                    II. Analysis

      Kingery argues that the Court of Appeals was incorrect in concluding

that she had the burden of proving that her current complaints were causally

related to the 1989 work injury, and that there was substantial evidence to

support the ALJ's finding that her current complaints are causally related to

her work injury. However, this Court affirms the Court of Appeals because we

believe that the evidence compelled a finding in favor of Sumitomo on the

compensability of the disputed treatment, whether or not it had the burden of

proof on that issue. Thus, we do not reach the question whether Kingery or

Sumitomo had the burden of proof on causation.

      It is well-settled that the ALJ, as fact-finder, has the ."sole authority to

determine the quality, character, and substance of the evidence." Square D Co.

v. Tipton, 862 S.W.2d 308, 309 (Ky. 1993). And "[w]here ... the medical

evidence is conflicting, the question of which evidence to believe is the

exclusive province of the ALJ." Id. The problem here, though, is that there was

no conflicting medical evidence in the record. Rather, the only medical evidence

that was before the ALJ supported Sumitomo's position on the primary issue of

medical causation of Kingery's current complaints. The ALJ, however, chose to

disbelieve the uncontroverted medical evidence to find in favor of Kingery.
      But, as the Court of Appeals noted, ALJs are not permitted to rely on lay

testimony, personal experience, and inference to make findings that directly

conflict with the medical evidence, except in limited situations, such as matters

involving observable causation. Mengel v. Hawaiian-Tropic Northwest and

Central Distributors, Inc., 618 S.W.2d 184, 187 (Ky. App. 1981). In other words,

"when the question is one properly within the province of medical experts, the

[AL I] is not justified in disregarding the medical evidence." Id.

      First, none of the decision-makers below analyzed the compensability of

the Xanax and Celexa separately from that of the Lorcet and Skelaxin,

although Dr. Randolph did so in his report and deposition testimony. These

two pairs of drugs present distinct issues because the latter treat physical

ailments (which are what Kingery's original work injury involved) while the

former treat psychological concerns (which her work injury did not involve).

      After scrutinizing the record for substantial evidence relating Kingery's

use of Xanax and Celexa to the 1989 work injury, it is apparent that there is

none. Dr. Douglas, her former treating physician, stated in his most recent

treatment note that Kingery was taking those drugs because she was "[n]ot

able to work, and decreased income causes her a lot of stress."

      But her present inability to work cannot be related to her 1989 work

injury because, as ALJ Lovan found in the original opinion and award, the

work-related injury did not prevent her from returning to her employment with

Sumitomo (or any other employment for that matter). Any present stress or

anxiety she might experience as a result of not working, then, is necessarily

unrelated to her work injury. Indeed, the original opinion and award includes
                                         7
an express finding that any alleged psychological concerns were not the result

of the work injury. Any medical expenses related to relieving such symptoms

are thus non-compensable. Accordingly, Sumitomo cannot be obligated to pay

for Kingery's use of Xanax and Celexa.

       Next, with respect to the Lorcet and Skelaxin, there can be no doubt that

the medical cause of Kingery's subjective complaints of pain for which these

drugs were being prescribed (as well as the reasonableness and necessity of

those drugs to treat such complaints) is a question properly within the province

of medical expert opinion. Mengel, 618 S.W.2d at 187. Therefore, the ALJ was

not justified in disregarding the medical evidence in favor of Kingery's lay

testimony. Id.

      Kingery's original work-related injury to her neck and upper back

occurred in November 1989, more than twenty-one years before Sumitomo filed

this medical-fee dispute. By all accounts it was a mild sprain or strain injury

that was caused by repetitively reaching overhead to hang coils of wire on pegs

for a period of weeks.

      In the intervening years, however, she developed a multitude of

worsening health concerns—including morbid obesity, 7 insulin-dependent

diabetes, high blood pressure, congestive heart failure, chronic obstructive

pulmonary disease (COPD) and asthma, manic depression and anxiety with

history of suicide attempts, and gastroesophageal reflux disease—requiring



      7 At her deposition, Kingery testified she weighed about 270 pounds. According
to Dr. Randolph, this gave her a body mass index (BMI) of about 60; and BMIs in
excess of 30 are generally considered obese.

                                          8
extensive clinical interventions and regular pharmacological treatment.

Substantial, objective medical evidence demonstrated the existence of these

conditions.

      On the other hand, there was no objective medical evidence of any

physiological condition that can explain Kingery's present complaints of neck

and back pain. And Dr. Randolph opined that such "medically unexplained

symptoms" most certainly cannot be attributed to the mild, repetitive-use, soft-

tissue strain she experienced during her one month of employment with

Sumitomo over two decades ago.

      Kingery testified that much, if not all, of her ongoing and progressively

worsening issues are effectively the result of deconditioning due to her claimed

inability to work (or walk, or sit, or stand, for extended periods), which she

attributed to her 1989 work injury. Assuming she is correct that her present

issues are the result of inactivity and deconditioning, they are necessarily

unrelated to her work injury for the same reason that her psychological issues

and treatment are non-work-related: because the findings in the original

opinion and award were that the injury resulted in only minimal occupational

restriction and did not prevent her from working. She never reopened the

original award to seek additional impairment for a worsening of her condition,

and thus she is bound by the original award's findings. Kingery's failure to

work—and the deconditioning that unavoidably accompanied her idleness—

cannot be attributed to the 1989 injury. It instead stems from her own choice

not to work, despite her having had the ability to do so in 1989, and to remain

inactive.
                                         9
      And this is where Dr. Randolph's expert opinion comes into play.

According to Dr. Randolph, Kingery's current medically unexplained

symptoms—i.e., unverifiable complaints of pain and related magnifications of

symptoms, such as universally-restricted range of motion and inconsistent

strength-testing results—bear no physiological relationship to the mild

workplace strain she experienced in 1989. As Dr. Randolph put it, "there is

absolutely nothing [in the mechanism of injury described by Kingery] that

would fit the pattern of subjective complaints lasting more than 20 years. ...

There is nothing in published medical literature that would indicate an

explanation for these subjective complaints lasting for 23 years." Instead, Dr.

Randolph opined that the "significant unrelated medical comorbid states,"

principally her morbid obesity, are the actual source of her ongoing subjective

complaints. Given the time frame and extraneous health issues involved, the

medical causation of Kingery's current complaints was necessarily within the

province of medical expertise. See Mengel, 618 S.W.2d at 187.

      Additionally, Dr. Randolph's opinions with respect to the reasonableness

and necessity of Kingery's use of each of the drugs were also based on sound

medical science and reasoning and were well within the sole province of

medical expert opinion. He aptly noted the substantial dangers and health

risks attendant to use of these drugs, both individually and collectively with

the multitude of drugs Kingery was being prescribed for her many other

unrelated complaints and clinical conditions. As to the opioid (Lorcet) and

muscle relaxant (Skelaxin) in particular, he contrasted the substantial risks

the narcotic drugs posed with their lack of long-term efficacy in treating
                                        10
chronic benign pain (a fact that is borne out here by Kingery's persistent, or

even worsening, and migrating complaints). And as Dr. Randolph noted, such

views are widely accepted in the medical community and supported by a

significant body of peer-reviewed medical literature.

      Yet, in Kingery's view, all that uncontroverted medical evidence can be

tossed aside, without any countervailing evidence supporting the decision to do

so, because the AI.J decided to simply disbelieve that proof. The ALJ gave two

bases for disbelieving Dr. Randolph's expert medical opinions, neither of which

hold up under scrutiny.

      First, the AU found that Dr. Randolph's testimony lacked credibility and

was unreasonable because he recommended "no treatment at all for her work-

related condition." This finding is not supported by the record.

      Contrary to the ALJ's finding, Dr. Randolph did recommend treatment

for Kingery specifically geared toward alleviation of her subjective chronic pain

(despite believing that such complaints were not related to the two-decade-old

strain injury). In addition to significant intervention for her many unrelated

problems, he believed that the best treatment for Kingery would be to stop

taking the drugs—drugs that had not only proven ineffective in treating her

long-term chronic pain, but were in all likelihood at least partly to blame for

the worsening, migrating complaints —and that she commit to a home exercise

program directed at the true source of the vast majority of her problems (i.e.,

her morbid obesity and deconditioning from inactivity). Though this fell short of

a recommendation of pharmacological or surgical intervention, it is not a

recommendation of no treatment at all.
                                         11
      And, rather than casting doubt on the credibility of those

recommendations, Kingery's testimony corroborates them. Again, she admitted

that her difficulties are ever-present, despite all pharmacological interventions.

And, she claims her problems have worsened and migrated all over her torso.

Dr. Randolph's recommendations account for these concerns and reflect, in his

expert medical opinion, the reality that her drug regimen has not only been

unsuccessful in treating her complaints, but is also likely to blame, at least in

part, for the progression of her worsening state of health. There is simply no

other reasonable medical explanation for why Kingery would still be

complaining, after over twenty years, of pain related to a past sprain or strain

injury, at least not in the record.

      And the second dubious basis provided by the ALJ for rejecting Dr.

Randolph's opinions—the doctor's purported "skeptic[ism] that [Kingery's]

original injury was related to her work for [Sumitomo]," which was

unreasonable because "[t]his issue has long been settled since ALJ Lovan

found her injury to be work related in 1992"—is also unsupported in the

record. Upon careful review of Dr. Randolph's evaluation report, as well as the

transcript of his deposition testimony, it is clear that nowhere in either source

of testimony did Dr. Randolph state that he was skeptical that Kingery's work

with Sumitomo caused the original work injury. He did state that he believed

her present complaints of pain were unrelated to the 1989 injury, but that is a

far cry from claiming the original injury was not related to her work for

Sumitomo.



                                        12
       At most, Dr. Randolph's testimony indicates that he was hesitant to

provide a diagnosis for what occurred in November 1989. But that was an

entirely reasonable response because, as Dr. Randolph explained, there was a

notable absence of contemporaneous medical records documenting the injury

at that time. Nonetheless, despite that difficulty, Dr. Randolph concluded:

"based on what I found from her and what she told me and what the records

showed, realizing that nothing was contemporaneous with that event, I would

say that she had some kind of a cervical sprain/ strain injury." Far from

demonstrating skepticism of the original work injury, Dr. Randolph agreed,

albeit cautiously, that Kingery had a neck or upper-back injury in 1989. This

was consistent with the work injury originally found by ALJ Lovan.

      It is thus clear that the current ALT rejected the uncontroverted medical

opinions, at best, based on a misreading of the record. In any event, the ALJ's

findings in this respect were not based on substantial evidence and were

insufficient to justify rejection of the medical evidence in this case.

      Of course, that is not to say that reasonable medical minds could not

disagree with Dr. Randolph's conclusions. After all, the human body is perhaps

the most complex system known to humankind, so very little will ever garner

unanimous consensus among medical professionals and experts. But this is

exactly why our legal system requires reliable expert proof on issues such as

medical causation and the necessity of medical treatment when they would not

be apparent to a layperson. It does so because this is the only way to

reasonably ensure that the fact-finder answers those questions reasonably,

rather than arbitrarily.
                                         13
      Such questions are solely within the province of medical experts who are

equipped with the proper education and experience to enable them to provide

reliable answers within a reasonable degree of medical probability. We cannot

accept ignoring uncontroverted medical evidence in favor of unreliable lay

testimony and the ALJs' own proclivities and experience when determining

such medical issues. That is not substantial evidence.

      And it would not have required much medical evidence to support the

ALJ's decision to disregard Dr. Randolph's opinions here. Some contrary report

from Kingery's treating physician, for example, likely would have sufficed.

      But that is not what occurred here. Indeed, nearly the opposite

happened: Dr. Douglas proactively declined to continue treating Kingery for her

alleged work-related complaints when he became aware that the

compensability of the treatment he was providing for those complaints was

being questioned (while continuing to see her for her other, unrelated medical

problems). Even Kingery's treating physician was unwilling to opine that the

drugs he was prescribing were reasonable and necessary to treat her

complaints resulting from the 1989 work injury.

      In the end, our rationale is slightly different than that of the Court of

Appeals, but of course "an appellate court may affirm a lower court's decision

on other grounds as long as the lower court reached the correct result."

Emberton v. GMRI, Inc., 299 S.W.3d 565, 576 (Ky. 2009). Whether or not the

employer had the burden of proof, under the circumstances of this case, the

evidence compels a finding that the treatment at issue is not compensable. See

Wagoner v. Smith, 530 S.W.2d 368, 369 (Ky. 1975) ("In order to reverse the
                                        14
findings of the board unfavorable to the claimant and upon which he had the

burden of proof the test is whether the evidence compelled a finding in his

favor."). Upon careful review of the entire record, it is clear that the ALJ's

decision to wholly reject the uncontroverted medical evidence introduced by

Sumitomo in favor of Kingery's lay testimony, and thereby find that Kingery's

use of Xanax, Celexa, Lorcet, and Skelaxin is reasonable and necessary and

related to the 1989 work injury, was not based on substantial evidence.

      The questions in this medical dispute were undeniably those which

should fall within the sole province of expert medical opinion. When all the

medical evidence on such a question points to one conclusion, the ALJ acts

outside the immense discretion she otherwise typically enjoys when she rejects

that evidence in favor of lay testimony to reach a contrary conclusion without

sufficient justification for doing so.

                                   III. Conclusion

      For the reasons explained above, this Court finds that the evidence

compelled finding the treatment at issue in this medical dispute non-

compensable. Accordingly, this Court affirms the Court of Appeals' reversal of

the Workers' Compensation Board and Administrative Law Judge.

      Abramson, Cunningham and Venters, JJ., concur. Minton, C.J., dissents

by separate opinion in which Barber and Keller, JJ., join.

      MINTON, C.J., DISSENTING: I respectfully dissent. The majority

opinion's analysis exceeds the proper scope of appellate review by engaging in a

wide-ranging reweighing of the proof, usurping the role of the ALJ. Our task is

simply to "address new or novel questions of statutory construction, or to
                                         15
reconsider precedent when such appears necessary, or to review a question of

constitutional magnitude." 8 And this case presents none of those challenges.

      Its statements to the contrary notwithstanding, the majority follows the

misguided direction taken by the majority of the Court of Appeals panel,

which—as the dissenting judge on that panel aptly observed—placed the

burden of proof on Kingery, despite the fact that Sumitomo was the party

seeking to reopen the claim to contest medical bills. On a motion to reopen,

"Mlle party responsible for paying post-award medical expenses has the

burden of contesting a particular expense by filing a timely motion to reopen

and proving it to be non-compensable." 9

      Sumitomo filed its motion to dispute Kingery's medical bills and

supported it with a report from Dr. Randolph, who opined that Kingery's

current impairments were not related to the original work-related injury. In

response, Kingery did not submit medical evidence but testified that she has

experienced pain ever since the work-related injury and that Dr. Douglas's

treatment had given her some relief.

      As the fact-finder, the ALJ had sole authority to determine the weight,

credibility, substance, and inferences to be drawn from the evidence.' 0 And the

ALJ has the discretion to choose from conflicting evidence which evidence she

finds more persuasive.


      8   Western Baptist Hospital v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).
      9 Crawford & Co. v. Wright, 284 S.W.3d 136, 140 (Ky. 2009) (citing Mitee
Enterprises v. Yates, 865 S.W.2d 654 (Ky. 1993) (holding that the burden of contesting
a post-award medical expense in a timely manner and proving that it is non-
compensable is on the employer).
      10   Paramount Foods, Inc v. Burkhardt, 695 S.W.2d 418, 419 (Ky. 1985).
                                            16
      The ALJ disbelieved Dr. Randolph's report, finding it fundamentally

flawed because the doctor rejected out of hand the fact that Kingery sustained

a work-related injury—a matter that has been the law of this case since 1992.

Unlike the lay evidence rejected in Meng eV 1 —the case cited by the majority-

Kingery was capable of rebutting Sumitomo's motion by testifying about the

pain she experienced since the work-related injury. And the ALJ did not abuse

her discretion in finding Kingery credible.

      Because the ALJ. rejected the proof offered by Sumitomo and Sumitomo

had the burden of showing Kingery's medical treatment was not related to the

work-related injury, the Al.,J did not err by denying Sumitomo's motion. I

would reverse the decision of the Court of Appeals and reinstate the ALJ's

decision.

      Barber and Keller, JJ., join.




      11   Mengel, 618 S.W.2d 184.
                                        17
COUNSEL FOR APPELLANT:

McKinnley Morgan
Morgan Collins & Yeast
921 South Main Street
London, Kentucky 40741


COUNSEL FOR APPELLEE, SUMITOMO ELECTRIC WIRING:

Joel Walter Aubrey
Brian David Wimsatt
Pohl & Aubrey, P.S.C.
303 North Hurstbourne Parkway, Suite 110
Louisville, Kentucky 40222


APPELLEE, DR. JAMES TODD DOUGLAS:

PO Box 1367
Morgantown, Kentucky 42261


APPELLEE, HONORABLE JANE RICE WILLIAMS:

Rice, Hendrickson 86 Will.
217 S. Main Street, Suite 10
London, Kentucky 40741


APPELLEE, WORKERS' COMPENSATION BOARD:

Dwight Taylor Lovan, Executive Director
Office of Workers' Claims
Prevention Park
657 Chamberlin Avenue
Frankfort, Kentucky 40601


COUNSEL FOR AMICUS CURIAE,
THE KENTUCKY CHAPTER OF AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL ORGANIZATIONS:

Eric M. Lamb
Lamb 86 Lamb, PSC
PO Box 34275
Louisville, Kentucky 40232-4275
                                     18